                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                              Case No. 18-cr-0170 (WMW/BRT)

                            Plaintiff,
                                                 ORDER ADOPTING REPORT AND
        v.                                           RECOMMENDATION

Benjamin Robert Yackel (3),

                            Defendant.


      This matter is before the Court on the October 19, 2018 Report and

Recommendation (R&R) and the November 29, 2018 R&R of United States Magistrate

Judge Becky R. Thorson. (Dkts. 98, 120.) The October 19, 2018 R&R recommends

denying Defendant Benjamin Robert Yackel’s motion for a Franks hearing and his third

motion to suppress evidence obtained during the execution of two search warrants. The

November 29, 2018 R&R recommends denying Yackel’s first motion to suppress evidence,

and granting in part and denying in part Yackel’s second motion to suppress evidence.

Yackel timely filed objections to both R&Rs. For the reasons addressed below, the Court

overrules Yackel’s objections and adopts both R&Rs. Each R&R is addressed in turn.

       I.     October 19, 2018 R&R (Dkt. 98)

       Officer Cole Peterson of the Minneapolis Police Department obtained two search

warrants on May 28, 2018 as part of a narcotics investigation involving Yackel. One

warrant authorized the search of Yackel’s house and the other warrant authorized the search

of Yackel’s person. Each warrant was supported by an affidavit containing nearly identical
facts.

         The search warrant affidavits stated that Officer Peterson began investigating

Yackel after receiving information from a “Cooperating Defendant” (CD) that Yackel was

involved in the distribution of large quantities of methamphetamine from his home in

Minneapolis. The CD provided Yackel’s address to Officer Peterson who corroborated it

using property registration and tax records.

         The affidavits describe a controlled buy between the CD and Yackel that Officer

Peterson arranged. The CD called Yackel, who directed the CD to come to Yackel’s house

at the address that the CD previously provided to Officer Peterson. Officer Peterson

searched the CD before the drug transaction, verified that the CD did not possess any

contraband, and provided the CD a pre-recorded quantity of “buy money.” During the

controlled-buy transaction, Officer Peterson and assisting investigators surveilled the area.

After the drug purchase, the CD gave Officer Peterson “a quantity of methamphetamine

which [the CD] indicated was purchased from [Yackel].”

         The affidavits summarize Yackel’s criminal history and state that a Hennepin

County Sheriff’s Office investigator informed Officer Peterson that, within the prior 30

days, officers executed a search warrant at Yackel’s house and recovered at least one

firearm. According to the affidavits, the investigator also represented that federal charges

against Yackel were being brought based on evidence recovered during the execution of

that search warrant.

                                          Analysis

         Yackel moves to suppress evidence recovered during the execution of the two


                                               2
search warrants obtained by Officer Peterson. Yackel also seeks an evidentiary hearing

pursuant to Franks v. Delaware, 438 U.S. 154 (1978). Alternatively, Yackel argues that

the evidence should be suppressed because the search warrants were issued without

probable cause. The October 19, 2018 R&R recommends denying both Yackel’s request

for a Franks hearing and his motion to suppress evidence seized pursuant to the search

warrants for lack of probable cause. Yackel objects to both recommendations of the R&R.

The Court reviews each objection de novo. 28 U.S.C. § 636(b)(1); accord LR 72.2(b)(3).

          A.     Franks Hearing

       Yackel contends that a Franks hearing is warranted because the affidavits contain

false and misleading statements, and he argues that the search warrants were not supported

by probable cause. Yackel first challenges the sufficiency of the affidavit’s description of

the controlled buy and Officer Peterson’s interactions with the CD. He next argues that

the affidavits include false and misleading statements about a firearm recovered during the

earlier execution of a different search warrant and related federal charges.

       A defendant may challenge the validity of a search conducted pursuant to a warrant

by challenging the veracity of the affidavit offered in support of probable cause. Franks v.

Delaware, 438 U.S. at 171; see also United States v. Sundby, 186 F.3d 873, 876 (8th Cir.

1999). A Franks hearing is warranted when a defendant makes a “substantial preliminary

showing” that (1) a search warrant affidavit includes a false statement that the affiant made

“knowingly and intentionally, or with reckless disregard” for whether the statement was

true, and (2) the false statement is “necessary to the finding of probable cause.” Franks,

438 U.S. at 155-56. Similarly, a defendant is entitled to a Franks hearing if he makes a


                                             3
substantial preliminary showing that information has been omitted from a search warrant

affidavit either to intentionally mislead or with reckless disregard for whether the omitted

facts would result in a misleading affidavit. See United States v. Jacobs, 986 F.2d 1231,

1234 (8th Cir. 1993). To make a substantial preliminary showing, a defendant must offer

“specific allegations along with supporting affidavits or similarly reliable statements.”

United States v. Gonzalez, 781 F.3d 422, 430 (8th Cir. 2015).

       Yackel argues that a Franks hearing is necessary to produce evidence that the

controlled buy actually occurred, a fact which Yackel denies, and to demonstrate that

Yackel has not faced charges related to any firearm recovered during a prior search. But

Yackel offers no evidence and advances no argument that undermines the R&R’s

conclusion that Yackel failed to make the requisite “substantial showing” that would entitle

him to a Franks hearing. Instead, Yackel merely “complains” in his objection to the R&R

“that the standard the Court applies to the threshold Franks question is impossible to meet.”

       A bare allegation, without an offer of proof, fails to meet the requisite preliminary

showing for a Franks hearing. United States v. El-Alamin, 574 F.3d 915, 925 (8th Cir.

2009). Yackel’s unsupported assertion that the controlled buy did not occur does not entitle

him to a Franks hearing. As the R&R observes, the detailed search warrant affidavit

contradicts Yackel’s allegation. The affidavit specified Yackel’s address, which was

corroborated by Officer Peterson, and describes how the controlled buy was arranged and

surveilled by law enforcement.

       Yackel provides no argument challenging the R&R’s conclusion that the statements

in the affidavit referring to a firearm and related federal charges are not false or misleading,


                                               4
nor made with reckless disregard for the truth. And the record does not show, nor has

Yackel argued, that Officer Peterson falsely stated in the affidavits that an investigator

informed him about a previous search warrant, evidence recovered, and possible related

federal charges.

       Because Yackel fails to make a “substantial preliminary showing” that the affidavits

included intentional or reckless falsehoods, or that the affidavits omitted facts either to

intentionally mislead or with reckless disregard for whether the omitted facts would result

in a misleading affidavit, Yackel is not entitled to a Franks hearing.

          B.       Probable Cause

       Having concluded that Yackel is not entitled to a Franks hearing, the Court next

reviews whether the search warrant affidavits establish probable cause to search Yackel

and his home.

       The Fourth Amendment to the United States Constitution requires search warrants

to be supported by probable cause. U.S. Const. amend. IV; United States v. Gabrio, 295

F.3d 880, 882 (8th Cir. 2002). To determine whether probable cause exists, a detached and

neutral judge must make a “practical, common-sense decision” whether there is a fair

probability that contraband or evidence of a crime will be found in the place to be searched.

Illinois v. Gates, 462 U.S. 213, 238 (1983). The test for probable cause cannot be reduced

to “precise definition or quantification.” Florida v. Harris, 568 U.S. 237, 243 (2013)

(internal quotation marks omitted). When a judge issuing the search warrant relies solely

on a search warrant affidavit, only the information “within the four corners of the affidavit

may be considered in determining the existence of probable cause.” United States v.


                                             5
Solomon, 432 F.3d 824, 827 (8th Cir. 2005) (internal quotation marks omitted). A court

reviewing the issuing judge’s probable cause determination owes that determination

substantial deference. United States v. LaMorie, 100 F.3d 547, 552 (8th Cir. 1996).

       The R&R concludes that the affidavits support a determination of probable cause.

Officer Peterson referred to the details of the controlled buy that he conducted using the

CD and to the execution of a search warrant on an earlier occasion during which “at least

one firearm” was recovered. This detailed information establishes probable cause to

believe that evidence of drug trafficking as described in the search warrant affidavit would

be found at Yackel’s residence.

       Yackel argues in a conclusory fashion that the search warrant affidavits are “weak”

and that the affidavits neither include enough detail about the CD, nor adequately connect

Yackel to the location of the controlled buy. Having reviewed the affidavits with the

substantial deference owed to the issuing judge, the Court concludes that the search warrant

affidavits are sufficiently detailed and comprehensive to support a determination of

probable cause.

       For the foregoing reasons, the Court overrules Yackel’s objections to the October

19, 2018 R&R, and denies Yackel’s request for a Franks hearing and his third motion to

suppress.

       II.        November 29, 2018 R&R (Dkt. 120)

             A.     Yackel’s first motion to suppress evidence related to a December 19,
                    2017 traffic stop

       On December 18, 2017, Deputy Robert Hillesheim of the Redwood County



                                             6
Sheriff’s Office received a call from a confidential reliable informant (CRI) who explained

that he had been in contact with D.K. who agreed to sell a quantity of methamphetamine

for $19,000 to the CRI. Deputy Hillesheim recorded a call between the CRI and D.K.

during which D.K. agreed to drive to Brown County in a black Ford Expedition to deliver

the methamphetamine. Deputy Hillesheim conducted a background check after the call

and learned that D.K. drove a black Ford Expedition registered to his father.

       Later that evening, D.K. told the CRI that he was not planning to drive to Brown

County because a co-conspirator had been arrested. Deputy Hillesheim used a Department

of Public Safety State Patrol Report to confirm that the person D.K. identified as his co-

conspirator had been arrested. But at 4:00 a.m. the next day, the CRI called another

member of Deputy Hillesheim’s task force and advised that D.K. and two other people had

arrived in a Ford Expedition at the farm where the CRI lives. The CRI told Deputy

Hillesheim that the two people—later identified as Yackel and co-defendant Kendra

Johnson—had a small bag with about one ounce of methamphetamine. In addition, based

on the CRI’s conversations with D.K., Yackel, and Johnson, the CRI believed that Yackel

and Johnson had two additional pounds of methamphetamine with them.

       Deputy Hillesheim set up surveillance with marked patrol cars located around the

farm, and he and directed the CRI to find a reason to leave. The CRI told D.K., Yackel,

and Johnson that he did not have enough money with him to purchase the

methamphetamine and directed them to meet him in the City of Evan to complete the

transaction.   Officers in Deputy Hillesheim’s surveillance team observed the Ford

Expedition traveling southbound toward the City of Evan. Deputy Hillesheim directed a


                                            7
marked patrol car to stop the Expedition. Yackel was the driver. Johnson and D.K. were

passengers.

      Deputy Hillesheim and members of his team searched Yackel, Johnson, and D.K.

for weapons, and seized physical evidence recovered during the searches. Members of

Deputy Hillesheim’s team sealed the Expedition and had it towed. Deputy Hillesheim later

obtained a search warrant for the Expedition.

                                        Analysis

      Yackel objects to the R&R’s conclusion that the stop of the Expedition was

supported by probable cause. The Court reviews Yackel’s objection de novo. 28 U.S.C.

§ 636(b)(1); accord LR 72.2(b)(3).

      “[P]robable cause means ‘a fair probability that contraband or evidence of a crime

will be found.’” United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting Gates, 462 U.S.

at 238). Probable cause to believe an offense has been or is being committed may be

established with information provided by an informant who has provided reliable

information in the past, or when officers can independently corroborate important details

from the informant’s tip. See United States v. Edwards, 891 F.3d 708, 711 (8th Cir. 2018);

United States v. Hambrick, 630 F.3d 742, 747 (8th Cir. 2011).

      The R&R concludes that Deputy Hillesheim properly relied on information from a

CRI who had provided reliable information in the past and whose information was

independently corroborated.     The record and relevant caselaw support the R&R’s

conclusion.

      Yackel does not challenge the R&R’s conclusion that there was probable cause


                                            8
based on information provided by the CRI. Nor does Yackel explain the legal significance

of any differences between Deputy Hillesheim’s testimony during the evidentiary hearing

about probable cause for the stop and sworn statements included in Deputy Hillesheim’s

warrant application to search the Expedition after the stop. Deputy Hillesheim’s testimony

during the evidentiary hearing was more expansive than the information included in the

search warrant affidavit.   Although Yackel identifies purported differences between

Deputy Hillesheim’s testimony and his declaration in the search warrant affidavit, none of

the differences that Yackel highlights in his objections is contradictory or undermines the

R&R’s conclusion that Deputy Hillesheim had probable cause to stop the Expedition based

on the information provided by the CRI. For these reasons, the Court overrules Yackel’s

objections related to the December 19, 2017 traffic stop. Yackel’s first motion to suppress

is denied.

             B.   Yackel’s second motion to suppress evidence related to a December 27,
                  2017 traffic stop

       Officer Mark Marah of the Brooklyn Park Police Department was on patrol in

Brooklyn Park during the early morning hours of December 27, 2017 when he responded

to a 911 call reporting suspicious activity at an apartment complex. At the apartment

complex, Officer Marah observed a U-Haul in the parking lot and a black SUV leaving the

lot. Officer Marah stopped the U-Haul and another officer stopped the black SUV. The

drivers of the vehicles reported that they were helping a resident of the apartment complex

move out. The U-Haul driver told Officer Marah that Kiersten Olson, Yackel’s co-

defendant in this case, would be arriving at the apartment complex soon. Officer Marah,



                                            9
who was familiar with Olson, knew that she was involved in criminal activity related to

stolen vehicles and drug possession. Officer Marah also knew that there were multiple

warrants for Olson’s arrest. As Officer Marah surveilled the apartment complex, he

observed a white Pontiac Grand Prix and a Dodge pickup truck arrive. Officer Marah

observed individuals move between the apartment building and the two vehicles over the

next few hours. During this period, he observed a woman matching Olson’s description.

       After the pickup truck and the Grand Prix left the parking lot, each vehicle failed to

signal its turn 100 feet prior to an intersection. When Officer Marah observed the Grand

Prix drive over the right-hand fog line, he initiated a traffic stop. Yackel was driving, and

Olson was his front-seat passenger. Yackel appeared to be very nervous.

       Officer Marah directed Yackel to step out of the car and conducted a pat-down

search. Because he had located stolen firearms during previous stops conducted on

motorists leaving the apartment complex, Officer Marah was concerned about weapons

and officer safety. During the pat-down search of Yackel, Officer Marah felt a large bulge

that did not feel like a weapon in Yackel’s front, left breast pocket. Officer Marah asked

about the bulge. When Yackel responded that it was money, Officer Marah removed the

cash from Yackel’s pocket.

       As he continued the frisk, Officer Marah felt a small bulge in Yackel’s right-side

pants pocket and saw the corner of a plastic bag protruding. Officer Marah determined that

the bulge was not a weapon. But based on the location and the packaging, he suspected

that the bulge was narcotics. In response to Officer Marah’s question, Yackel confirmed

that his pocket contained narcotics. Officer Marah removed the plastic bag. Later, law


                                             10
enforcement determined the contents to be nine ecstasy pills.

       Continuing the frisk, Officer Marah felt a hard, brick-sized bulge on Yackel’s inner

right thigh. Officer Marah feared that the bulge was either a weapon or a case holding a

weapon. In response to Officer Marah’s question, Yackel stated that the bulge was

approximately $30,000 in cash that was strapped to his leg. Officer Marah remained

concerned that the bulge was either a weapon or a case holding a weapon. After arresting

Yackel, Officer Marah directed Yackel to remove the item from his leg, and Officer Marah

confirmed that the object was a bundle of cash. Officer Marah seized the money and the

ecstasy pills recovered during the search. A search of Olson’s purse and a bag located in

the front passenger area of the Grand Prix produced more than one pound of

methamphetamine.

                                          Analysis

       Yackel objects to the R&R’s conclusion that the stop of the Grand Prix was lawful.

The Court reviews Yackel’s objection de novo.          28 U.S.C. § 636(b)(1); accord LR

72.2(b)(3). 1

       The R&R concludes that the stop was lawful because Officer Marah observed the




1
        With respect to the November 29, 2018 R&R’s analysis of the December 27, 2017
traffic stop (Part II), Yackel objects only to the R&R’s conclusion that the stop of the Grand
Prix was lawful. The Court reviews for clear error the portions of the R&R to which Yackel
does not object. See Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment
(“When no timely objection is filed, the court need only satisfy itself that there is no clear
error on the face of the record in order to accept the recommendation.”); Grinder v.
Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed those portions
of the R&R, the Court finds no clear error.


                                             11
driver of the Grand Prix commit two traffic violations (failing to signal a turn at least 100

feet before an intersection and driving over the fog line) before pulling over the Grand Prix.

Yackel argues that, contrary to the R&R’s finding, Officer Marah’s testimony about the

traffic violations that he observed is not credible. Yackel contends that Officer Marah was

“unable to see” whether the Grand Prix signaled properly before making the turn, and that

Officer Marah’s testimony that the Grand Prix drove over the fog line “doesn’t make

sense.” But Yackel does not cite any part of the record to support this argument, and upon

review of the evidentiary hearing transcript, the Court finds Officer Marah’s testimony

both clear and credible. See Taylor v. Farrier, 910 F.2d 518, 521 (8th Cir. 1990) (stating

that, upon a party’s proper objection, a district court is required to conduct a de novo review

of an R&R’s findings, including credibility determinations). During cross-examination,

Officer Marah testified that he could see the Grand Prix’s signal light when the driver failed

to signal, and he observed the Grand Prix travel over the fog line before he pulled the car

over. This Court’s de novo review of the record establishes no basis to disagree with the

R&R’s conclusion that Officer Marah’s testimony about the traffic violations is credible.

       In addition to challenging the R&R’s credibility determination, Yackel argues, as

he did before the magistrate judge, that the traffic violations were a pretext to stop the

Grand Prix. Officer Marah’s true reason for stopping the vehicle was Kiersten Olson’s

presence in it. An officer has probable cause to conduct a traffic stop if the officer has an

objectively reasonable basis to believe that the driver has violated traffic regulations.

United States v. Thomas, 93 F.3d 479, 485 (8th Cir. 1996). An officer’s subjective

motivations for effectuating a traffic stop are irrelevant to a Fourth Amendment analysis


                                              12
when the officer has an objectively reasonable basis for a traffic stop. See Whren v. United

States, 517 U.S. 806, 813 (1996). Traffic violations are an objectively reasonable basis to

effectuate a traffic stop. Id. For all the reasons addressed above, Yackel’s objections

arising from the December 27, 2017 traffic stop are overruled. Yackel’s second motion to

suppress evidence is granted in part and denied in part as addressed in Part II of the

November 29, 2018 R&R.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendant Benjamin Robert Yackel’s objections to the October 19, 2018

R&R, (Dkt. 118), and the November 29, 2018 R&R, (Dkt. 127), are OVERRULED.

       2.     The October 19, 2018 R&R, (Dkt. 98), and the November 29, 2018 R&R,

(Dkt. 120), are ADOPTED.

       3.     Defendant Benjamin Robert Yackel’s first motion to suppress evidence,

(Dkt. 75), third motion to suppress evidence and request for a Franks hearing, (Dkt. 77),

are DENIED.

       4.     Defendant Benjamin Robert Yackel’s second motion to suppress evidence,

(Dkt. 76), is GRANTED in part and DENIED in part as addressed in Part II of the

November 29, 2018 R&R.



Dated: January 28, 2019                                 s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge


                                            13
